tay exempt anc gcvernment entities division uniform issue list jan be 20u set cp nal tz r w legend taxpayer p an ira x ira y amount amount date date dear tka aaa hkakkakekaeate - eee eea eee ee eee eere prk wiaa iih thk riera herat rake kkerakakaekaeraeaaiakiea a eh wi waka k hai kt hk ai raia aiaaia aiga reet haukkrakkakeaeaerkeekeauraerikaaiea - fark a aki a fak sadn nadaddananinnitok fai iii ioi iii ii this is in response to your ruling_request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that she had originally rolled over funds from the plan into ira x a qualified_individual retirement arrangement ira established and maintained under the rules of sec_408 of the code taxpayer asserts that her failure to or accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was because she thought the rollover period wa sec_90 days instead of the days because of the decline in the value of her retirement account taxpayer removed the funds from ira x on date when taxpayer a received the distribution of amount from ira x she used some of the funds for a down payment for a house and placed the remainder of the distribution in the form of three checks totaling amount in a safe deposit box taxpayer asserts that she intended to execute an ira rollover of amount within the rollover period but failed to accomplish a rollover because she was searching for a custodian where she could deposit the funds and she mistakenly thought the rollover wa sec_90 days on date taxpayer opened ira y with another custodian and deposited the three checks into ira y where the funds remain taxpayer asserts that her failure to accomplish a rollover into another retirement account within the 60-day period prescribed by sec_408 of the code resulted from no particular event that occurred beyond her control however taxpayer asserts that because the checks were never deposited and the funds were deposited into an ira soon after the 60-day period ended her request for a waiver of the 60-day rollover requirement should be granted based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that at the time taxpayer withdrew amount from ira x she intended to execute an ira rollover with a portion of the funds however within days of the distribution taxpayer failed to accomplish a rollover because she was searching for a custodian where she could deposit the funds and she mistakenly thought the rollover could be performed within a longer period of time the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability although the taxpayer represented that she had intended to deposit the funds into an ira the taxpayer admitted that her own actions and mistaken knowledge of the law caused the failure of the deposit taxpayer has not provided sufficient evidence that any of the factors in revproc_2003_16 caused her to fail to accomplish a timely rollover accordingly the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact government identification_number - by phone at - please address all correspondence to se t ep ra t2 sincerely qu ey or ian donzell littéjonn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
